Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered September 19, 1975, convicting him of criminal possession of a weapon in the third degree, after a nonjury trial, and imposing sentence. The appeal brings up for review the denial, after a hearing, of defendant’s motion to suppress physical evidence. Judgment affirmed. In our opinion, the factor which distinguishes this case from cases such as People v La Pene (40 NY2d 210) and justifies the forcible seizure of defendant is that the anonymous telephone call at bar indicated that a gun or guns had actually been fired (see People v La Pene, supra, p 225; see, also, People v McLaurin, 43 NY2d 902, revg 56 AD2d 80 on the dissenting opn of Mr. Justice Nunez). Rabin, J. P., Gulotta, Cohalan and Margett, JJ., concur.